Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                       REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system which includes a processor to train a neural network model using annotated training data to generate features. The closest prior art, Reinstein et al. (USPAP       2019/0050,625), shows a similar system, in which, train a neural network model using annotated training data (Please note, paragraph 0059. As indicated the training data, including the augmented training data from data pre-processing and augmentation module 910, are provided to the mask prediction module 205, the mask prediction module 2015 may comprise a deep neural network. The neural network may be trained 914 using the annotated training data). However, Reinstein et al. fail to address: “for selecting a feature vector of the neural network model; executing an inference stage on the annotated training data via the neural network model to generate a first set of values corresponding to the annotated training data for features in the selected feature vector; executing the inference stage on unannotated data to generate a second set of values corresponding to the unannotated data for the features in the selected feature vector; selecting an item in unannotated data corresponding to an uncovered or weakly covered

combination of feature values in the annotated training data and sending the selected item for annotation and receiving a corresponding additional annotated item to be added to the annotated training data”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, August 8, 2022